Explanation of Rejections Attachment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-9 recite a combination of devices and therefore recite a machine.
Claims 10-15 recite a series of steps and therefore recite a process.
Claims 16-20 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 10, and 16, as a whole, are directed to the abstract idea of receiving a return request, determining return information for an item, and returning the item, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by initiating 
With regards to Claims 5, 7, 13, and 18-19, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: linking shipping numbers, and presenting options to print a label.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 10, and 16 recite the additional elements: a computing device, a network, a processor, a non-transitory computer readable medium, a user interface, and a scannable return label which are used to perform the generating, determining, receiving, and initiating steps. The scannable return label in these steps are recited at a high level of generality, i.e., as a generic label performing a generic labeling function. These a computing device, a network, a processor, a non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. The receiving return inputs via a user interface step is recited at a high level of 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of returning a product by calling customer service in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing product exchange or refund process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 10, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computing device, a network, a processor, a non-transitory computer readable medium, and a user interface. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”); Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (“As a general rule, ‘the collection, organization, and display of two sets of information on a generic display device is abstract.’"). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computing device (Specification [0047], [0086]), a network (Specification [0049]), a processor (Specification [0047]-[0048]), a non-transitory computer readable medium (Specification [0036]), a user interface (Specification [0041], [0062), a scannable return label (Specification [0085]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by displaying on a user interface. See MPEP 2106.05(f). The claims limit the field of use by reciting shipping and return shipping information. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See 
With regards to Claims 3 and 11, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 3 and 11 the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a mobile barcode scanner (Specification [0085]), and a machine readable indicia (Specification [0085]). Claims 3 and 11 limit the field of use by reciting scanning shipping labels See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2, 4, 6, 8-9, 12, 14-15, 17, and 20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (U.S. P.G. Pub. 2010/0131420 A1), hereinafter Williams.

Claim 1. 
Williams discloses a system that enables pre-authorized return of items delivered to a recipient by a logistics provider, the system comprising: 
one or more computing devices connected to a network (Williams [0139] Internet 15), the one or more computing devices comprising one or more processors and one or more non-transitory computer-readable media having computer-executable instructions stored thereon that, when executed by the one or more processors (Williams [0140]-[0141] Sellers computer and buyers computer 8a … 8n), perform a method comprising: 
generating a returns portal for display on a user-interface of a device, the returns portal comprising information about an item delivered to the recipient via the logistics provider and at least one return policy of a shipper from which the item originated (Williams [0516] display customer order history; [0517] customer identifies one or more items from previous orders that customer wants to return; [0519] display the merchants return policy and complete return questionnaire); 
receiving, via the user-interface, a request to initiate a physical return of the item (Williams [0517] customer identifies one or more items from previous orders that customer wants to return); 
determining, based on a unique identifier associated with the shipper, that the item is pre-authorized for return via the logistics provider (Williams [0244], [0248], [0252]-[0253] consumer can select a particular order number; [0516] display customer order history; [0517] customer identifies one or more items from previous orders that customer wants to return); 
following the determination that the item is pre-authorized for return, generating one or more selectable return inputs for display on the user-interface of the device, wherein the one or more selectable return inputs are designated by the shipper and are associated with the unique identifier (Williams [0197], [0519] return policy engine provides a return questionnaire); 
receiving, via the user interface, inputs for each of the one or more selectable return inputs (Williams [0230], [0251], [0519] customer completes return questionnaire); 
initiating a return of the item following a determination that the received inputs for the one or more selectable return inputs satisfy requirements of the at least one return policy (Williams [0258] Return package is ready to ship; [0523] Return It API request to create a new return product record); and 
generating a scannable return label for display on the user-interface, the scannable return label including return information associated with the item and the shipper (Williams [0252], [0264], [0444], [0524], [0768] provide customer a label to print).

Claim 2. 
Williams discloses all of the elements of claim 1, as shown above. Additionally, Williams discloses:
wherein the return information further comprises the unique identifier associated with the shipper, and wherein the shipper comprises a merchant and the item comprises merchandise sold by the merchant (Williams [0244], [0248], [0252]-[0253] consumer can select a particular order number; [0516] display customer order history; [0517] customer identifies one or more items from previous orders that customer wants to return).

Claim 3. 
Williams discloses all of the elements of claim 1, as shown above. Additionally, Williams discloses: 
a mobile barcode scanner, wherein the scannable return label is an electronic return label that is scannable by the mobile barcode scanner at a shipping location of the logistics provider to generate a physical shipping label for routing the item to the shipper or to another location (Williams [0252], [0264], [0444], [0524], [0768] provide customer a label to print; [0265], [0283] print label on the shipper’s printer; [0777]-[0778] traveler bar code is used by a shipping professional to print out the actual shipping label).

Claim 4. 
Williams discloses all of the elements of claim 1, as shown above. Additionally, Williams discloses:
wherein the unique identifier is associated with shipper-designated parameters for a return that include at least one of a service level for returns, an eligibility period for returns, and information required from the recipient for initiating returns (Williams [0169] merchant return period and return locations; [0194] shipping service options).

Claim 5. 
Williams discloses all of the elements of claim 1, as shown above. Additionally, Williams discloses:
linking a first shipping number used for delivery of the item to the recipient with a second shipping number used for return of the item based on the unique identifier (Williams [0489], [0492] detailed tracking information for each package; [0490] detailed tracking information includes original order information and return information; [0491] original order information).

Claim 6. 
Williams discloses all of the elements of claim 1, as shown above. Additionally, Williams discloses: 
wherein the determination that the item is pre-authorized for return is further based on a Stock Keeping Unit (SKU) number associated with the item (Williams [0211] merchant exception policies by SKU).

Claim 7. 
Williams discloses all of the elements of claim 1, as shown above. Additionally, Williams discloses:
presenting, on the user-interface, options to print the scannable return label, send the scannable return label via an electronic protocol, and print the scannable return label at a shipping location operated by the logistics provider (Williams [0252], [0264], [0444], [0524], [0768] provide customer a label to print; [0265], [0283] print label on the shipper’s printer; [0272] remote PC used to print the label; [0777]-[0778] traveler bar code is used by a shipping professional to print out the actual shipping label).

Claim 8. 
Williams discloses all of the elements of claim 1, as shown above. Additionally, Williams discloses: 
wherein the selectable return inputs comprise a reason for initiating the return, and wherein a location to which the item is returned is based at least in part on the reason for initiating the return (Williams [0191], [0288] menu of return centers from information supplied by the merchant/user; [0253], [0453] return reason; [0254], [0286] if reason is justified then pay for shipping; [0468], [0634] view return reasons and return destinations).

Claim 9. 
Williams discloses all of the elements of claim 1, as shown above. Additionally, Williams discloses: 
wherein the return information comprises a return destination that is selected based on return parameters established by the shipper that are associated with at least one of the unique identifier and an identifier associated with the item (Williams [0169], [0191] merchant can 

Claim 10. 
Williams discloses all of the elements of claim 10 as shown above in claim 1.

Claim 11. 
Williams discloses all of the elements of 10, as shown above. Additionally, Williams discloses:
wherein the return information comprises the unique identifier associated with the shipper, and wherein the scannable return label is generated to include a machine-readable indicia that, when scanned, generates at least a portion of the return information (Williams [0252], [0264], [0444], [0524], [0768] provide customer a label to print; [0265], [0283] print label on the shipper’s printer; [0272] remote PC used to print the label; [0777]-[0778] traveler bar code is used by a shipping professional to print out the actual shipping label).

Claim 12. 
Williams discloses all of the elements of claim 12 as shown above in claim 4.

Claim 13. 
Williams discloses all of the elements of claim 13 as shown above in claim 5.

Claim 14. 
Williams discloses all of the elements of 10, as shown above. Additionally, Williams discloses:
wherein the at least one return policy comprises information about a return eligibility period (Williams [0169] merchants return period).

Claim 15. 
Williams discloses all of the elements of claim 15 as shown above in claim 9.

Claim 16. 
Williams discloses all of the elements of claim 16 as shown above in claim 1.

Claim 17. 
Williams discloses all of the elements of claim 17 as shown above in claim 4.

Claim 18. 
Williams discloses all of the elements of claim 18 as shown above in claim 5.

Claim 19. 
Williams discloses all of the elements of claim 19 as shown above in claim 7.

Claim 20. 
Williams discloses all of the elements of claim 20 as shown above in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628